Citation Nr: 0926804	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bone shortening of 
the lower extremity, to include as due to the Veteran's 
service-connected burn scars.  

2.  Entitlement to service connection for lumbar spondylosis 
with degenerative disc disease, claimed as a lumbar spine 
disability, to include as secondary to the shortening of the 
Veteran's right lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1958 to March 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This claim was previously remanded by 
the Board in October 2008 for additional evidentiary 
development.  

While the Veteran's claim was pending before the Board, the 
Veteran submitted additional evidence that has not yet been 
reviewed by the RO.  However, a remand for review of this 
evidence is not necessary as this evidence is either 
duplicative of evidence already of record, or not relevant to 
the claims on appeal.  

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's leg length discrepancy, claimed as bone 
shortening of the lower extremity, did not manifest during, 
or as a result of, the Veteran's military service, nor is it 
secondary to a service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a 
discrepancy in the length of the lower extremities, to 
include as secondary to a service-connected disability, have 
not been met.  38 C.F.R. §§ 3.303, 3.102, 3.303 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in January 2004, January 2008 and November 
2008 that collectively addressed all notice elements.  The 
January 2004 letter was sent prior to the initial RO decision 
in this matter as well.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the January 2008 and November 
2008 letters, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in December 2008, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been incorporated into the evidence of 
record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Shortening of the Right Lower Extremity

The Veteran contends that he is entitled to service 
connection for a discrepancy in the length of his lower 
extremities.  However, upon review of the evidence of record, 
the Board finds that the preponderance of the evidence 
establishes that the Veteran is not entitled to service 
connection for the shortening of his right leg.  

The Veteran's service treatment records are silent regarding 
a discrepancy in the length of the Veteran's lower 
extremities.  The records establish that the Veteran was in a 
plane crash in March 1959.  The Veteran suffered a dislocated 
left shoulder, a laceration of the scalp, and lacerations to 
the right thigh and the right hand.  Evidence also suggests 
that the Veteran injured his right knee, but a treatment 
record from December 1959 indicates that the Veteran no 
longer had any symptoms referable to his knee at this time.  
Subsequently, a December 1960 Physical Evaluation Board 
report found the Veteran to be physically unfit to perform 
the duties necessary of his rank.  The Veteran's treatment 
records make no mention of a chronic lower extremity disorder 
or of a shortened right lower extremity.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service medical evidence of record does not suggest 
that the Veteran has suffered from chronic symptomatology 
related to his leg length discrepancy.  The first evidence of 
record relating to this condition is an August 2003 VA 
outpatient treatment record.  According to this record, the 
Veteran had a leg length discrepancy of approximately 2 
centimeters (cm).  A private record from February 2005 notes 
that the Veteran had right foot problems that may have arisen 
as a result of the Veteran's shoulder condition.  

The Veteran was afforded VA examination of the lower 
extremities in December 2008.  The examiner noted that the 
Veteran's right lower extremity measured to 844 millimeters 
(mm) and the left lower extremity measured to 840 mm, for a 
discrepancy in length of 4 mm.  The examiner concluded that 
the Veteran's leg length discrepancy was not likely a result 
of the Veteran's lumbar spine disorder.  The examiner based 
this opinion on the fact that a spinal disorder, per se, will 
not affect the length of the femur, the tibia, or the fibula.  
Rather, such an inequality in length would arise if there was 
significant damage to the bone of the lower extremities.  
Therefore, this opinion also suggests that the length 
discrepancy of the Veteran's lower extremities is not a 
result of his left shoulder disability.  

The examiner also indicated that the Veteran's leg 
discrepancy could not be related to the Veteran's plane crash 
of 1959.  The examiner noted that the Veteran was first made 
aware of a discrepancy of the lower extremities some 5 years 
earlier.  Without any evidence of leg length discrepancy 
between 1959 and 2003, an opinion could not be offered 
linking the Veteran's leg length discrepancy to the plane 
crash of 1959.  

Based on the above evidence, the Board concludes that the 
Veteran's leg length discrepancy did not manifest during, or 
as a result of, the Veteran's military service.  According to 
the VA examiner of December 2008, there was no evidence to 
suggest a nexus between the Veteran's service and his leg 
length discrepancy.  Furthermore, the first evidence of 
record of a leg length discrepancy is an August 2003 VA 
outpatient treatment note.  When considering whether or not 
to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of a leg 
length discrepancy for approximately 44 years after 
separation from service tends to establish that the Veteran's 
symptomatology has not been chronic since the Veteran's 
separation from military service.

The Board recognizes that the private record from February 
2005 suggests that the Veteran's right foot problems may have 
arisen as a result of the Veteran's shoulder condition.  
However, the Board does not find this opinion to be 
probative, as the private physician did not make specific 
reference to the Veteran's discrepancy in length of the lower 
extremities when making this opinion.  Furthermore, the 
December 2008 examiner specifically noted that trauma of the 
lower extremities would be necessary to cause a shortening of 
the lower extremities, indicating that a shoulder disability 
would not cause a discrepancy in leg length.  

Finally, the Board notes that the Veteran originally argued 
in his claim of September 2003 that his right leg was 
shortened as a result of his service-connected burn scars of 
the right lower extremity.  However, VA has received no 
competent medical evidence in support of this claim.  While 
the Veteran may have believed this fact to be true, as a 
layperson, the Veteran is not competent to testify to matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Furthermore, the December 2008 VA 
examiner noted that the Veteran's right leg was actually 4 mm 
longer than the Veteran's left leg.  Therefore, the evidence 
demonstrates that there has been no shortening of the right 
leg as a result of the Veteran's service-connected scars of 
the right lower extremity.  Finally, the examiner noted that 
the Veteran himself was not even aware of this disorder until 
some 5 years prior to the date of examination, suggesting 
that the Veteran had not suffered from this condition since 
acquiring the burn scars of the right lower extremity in 
1959.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a discrepancy in length of the 
lower extremities must be denied.


ORDER

Entitlement to service connection for bone shortening of the 
lower extremity, to include as due to the Veteran's service-
connected burn scars, is denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for a lumbar spine disability.  This claim was 
previously remanded by the Board in October 2008 so that a VA 
examination could be performed.  This examination took place 
in December 2008.  According to the VA examiner, the Veteran 
was in a plane crash in 1959.  The examiner noted that the 
Veteran reported complaining about his back at this time, but 
according to the examiner, there was no evidence of these 
complaints.  However, an in-service treatment record from 
August 1960 notes that the Veteran had pain in his back for 
the last 4 months.  A December 1960 treatment note also 
indicates that the Veteran had soreness in the lower back 
following prolonged standing or walking.  Therefore, the 
record does contain evidence of back pain complaints 
following the in-service plane crash of 1959.  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Furthermore, the Veteran reported being treated for his back 
at Westover Hospital in 1971.  The record does not suggest 
that VA has made an effort to obtain these records at the 
present.  An attempt to obtain these medical records must be 
made before appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be asked to submit 
copies of the medical records from 
Westover Hospital from 1971 that he 
referred to during his December 2008 VA 
examination, or, to provide additional 
details regarding this treatment to allow 
VA to attempt to obtain these records.  If 
VA is able to obtain copies of these 
records, they should be incorporated into 
the Veteran's claims file.  
	
2.  After completion of the above, the 
Veteran's claims file should be returned 
to the VA examiner of December 2008.  A 
new VA examination is not needed unless 
deemed necessary by the VA examiner.  The 
examiner should be asked to provide an 
addendum to the previous examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's current back disorder 
is related to the Veteran's military 
service and the plane crash of 1959, 
taking into account the Veteran's in-
service complaints of back pain, along 
with any treatment from the 1970s (if such 
records are obtained).  

A complete rationale for the opinion 
expressed must be provided.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


